         Case 2:20-cv-00032-RSL Document 68 Filed 02/03/21 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                       FOR THE WESTERN DISTRICT OF WASHINGTON

 9
     STEVE KIM, individually and on behalf of all       Case No. 2:20-cv-00032-RSL
10   others similarly situated,
                                                        STIPULATED MOTION REGARDING
11                  Plaintiff,                          MODIFIED NOTING DATE AND
                                                        BRIEFING SCHEDULE FOR
12          v.                                          CONDITIONAL CERTIFICATION

13   U.S. BANCORP and U.S. BANK NATIONAL
     ASSOCIATION,
14
                    Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATED MOTION REGARDING MODIFIED NOTING DATE                                Winston & Strawn LLP
     AND BRIEFING SCHEDULED FOR CONDITIONAL                                            333 S. Grand Avenue
     CERTIFICATION                                                                   Los Angeles, CA 90071
     CASE NO.: 2:20-CV-00032-RSL                                                          Tel: 213-615-1700
     1
           Case 2:20-cv-00032-RSL Document 68 Filed 02/03/21 Page 2 of 3



 1          Pursuant to Local Rules 7(d) and 10(g) and Rule 6(b) of the Federal Rules of Civil

 2   Procedure, Plaintiff Steve Kim and Defendants U.S. Bank National Association and U.S. Bancorp

 3   (“U.S. Bank”) hereby stipulate and agree as follows:

 4          1.      On July 17, 2020, the Court issued an Order entering the Parties Stipulated Motion

 5   Regarding Depositions and Conditional Certification. (Dkt. # 58.) Pursuant to Paragraph 6.5 of the

 6   Stipulation and Order, the Parties agreed to “submit a modified briefing schedule . . . after the Court

 7   enters its Order on the Motion for a Protective Order or (if the Court denies the Motion for a

 8   Protective Order) after the depositions of Kim and the Opt-In Plaintiffs are completed.” Id.

 9          2.      On August 3, 2020, the Court denied Plaintiff’s Motion for Protective Order and

10   ordered the parties to “work cooperatively to schedule the depositions and renote the conditional

11   certification motion on the Court’s calendar.” (Dkt. # 62.)

12          3.      The Parties therefore stipulate and agree as follows:

13                  3.1.    U.S. Bank’s Opposition to Kim’s Motion for Conditional Certification shall

14   be filed no later than February 16, 2021.

15                  3.2.    The noting date for Kim’s Motion for Conditional Certification shall be

16   Tuesday, February 23, 2021, which shall also be the deadline for Kim to file his Reply brief.

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28    STIPULATED MOTION REGARDING MODIFIED NOTING DATE                                    Winston & Strawn LLP
      AND BRIEFING SCHEDULE FOR CONDITIONAL                                                 333 S. Grand Avenue
      CERTIFICATION                                                                       Los Angeles, CA 90071
      CASE NO.: 2:20-CV-00032-RSL                                                              Tel: 213-615-1700
      2
           Case 2:20-cv-00032-RSL Document 68 Filed 02/03/21 Page 3 of 3



 1                  RESPECTFULLY SUBMITTED AND DATED this 2 nd day of February, 2021.

 2
     TERRELL MARSHALL LAW GROUP PLLC                    WINSTON & STRAWN LLP
 3
     By: /s/ Toby J. Marshall                           By: /s/ Samuel R. Freeman
 4
     Toby J. Marshall, WSBA #32726                      Joan B. Tucker Fife, admitted pro hac vice
     Email: tmarshall@terrellmarshall.com               Email: jfife@winston.com
 5
     Brittany J. Glass, WSBA #52095                     WINSTON & STRAWN LLP
     Email: bglass@terrellmarshall.com                  101 California Street, 35th Floor
 6
     936 North 34th Street, Suite 300                   San Francisco, CA 94111
     Seattle, Washington 98103-8869                     Telephone: (415) 591-1000
 7
     Telephone: (206) 816-6603                          Facsimile: (415) 591-1400
     Facsimile: (206) 319-5450
 8
     Gregg I. Shavitz, admitted pro hac vice            Emilie C. Woodhead, admitted pro hac vice
 9
     Email: gshavitz@shavitzlaw.com                     Email: ewoodhead@winston.com
     Paolo C. Meireles, admitted pro hac vice           Jason S. Campbell, admitted pro hac vice
10
     Email: pmeireles@shavitzlaw.com                    Email: jscampbell@winston.com
     Logan A. Pardell, admitted pro hac vice            Samuel Freeman, admitted pro hac vice
11
     Email: lpardell@shavitzlaw.com                     Email: sfreeman@winston.com
     SHAVITZ LAW GROUP, P.A.                            WINSTON & STRAWN LLP
12
     951 Yamato Road, Suite 285                         333 S. Grand Avenue
     Boca Raton, Flordia 33431                          Los Angeles, CA 90071-1543
13
     Telephone: (561) 447‐8888                          Telephone: (213) 615-1700
     Facsimile: (561) 447‐8831                          Facsimile: (213) 615-1750
14
     Justin M. Swartz, admitted pro hac vice            Julie S. Lucht, WSBA #31278
15
     Email: jms@outtengolden.com                        Email: jlucht@perkinscoie.com
     Sabine Jean, admitted pro hac vice                 PERKINS COIE LLP
16
     Email: sjean@outtengolden.com                      1201Third Avenue, Suite 4900
     Chauniqua Young, Admitted Pro Hac Vice             Seattle, WA 98101-3099
17
     cyoung@outtengolden.com                            Telephone: (206) 359-3154
     OUTTEN & GOLDEN LLP                                Facsimile: (206) 359-4154
18
     685 Third Avenue, 25th Floor
     New York, New York 10016                           Attorneys for Defendants
19
     Telephone: (212) 245‐1000
     Facsimile: (646) 509‐2057
20

21   Attorneys for Plaintiff

22

23
                    IT IS SO ORDERED
24
                    Dated this 3rd day of February, 2021.
25

26
                                            THE HONOROBLE ROBERT S. LASNIK
27

28   STIPULATED MOTION REGARDING MODIFIED NOTING DATE                                   Winston & Strawn LLP
     AND BRIEFING SCHEDULE FOR CONDITIONAL                                                333 S. Grand Avenue
     CERTIFICATION                                                                      Los Angeles, CA 90071
     CASE NO.: 2:20-CV-00032-RSL                                                             Tel: 213-615-1700
     3
